ARNOLD, V.C.J.
(dissenting). The majority opinion vacates the order of the Industrial Commission wherein the employer of claimant was held liable but liability was denied against the so-called principal contractor. The order directs the commission to make findings determinative of the question of whether the so-called principal employer was engaged in the operation of a workshop. Of course, this determination would not be necessary except on the theory that the erection of the neon sign advertising the garage and filling station in question was necessarily incident to the operation of the workshop. So the opinion must be considered, although it does not say so, to have determined that the erection of the neon sign was incident to the operation of the workshop. As the opinion states, claimant relies upon Diamond Ice Co. v. Seitz, 188 Okla. 54, 105 P.2d 784, and Green v. State Industrial Commission, 121 Okla. 211, 249 P. 933. Nobody contends in this case that the rule of law laid down in those cases is not correct under the facts of those cases and nobody contends that it is not the duty of a principal employer engaged in a hazardous occupation under the Workmen’s Compensation Law to see to it that his independent contractor, also engaged in á hazardous business under the Act, has secured compensation insurance for the protection of his employees where the work being done by the independent contractor is necessarily incident to the hazardous business of the principal employer (the operation of a workshop in this case). The last pronouncement of this court on the subject is disposed of by the majority opinion in this manner:
“There is nothing in Amerada Petroleum Corporation v. Vaughan, 200 Okla. 226, 192 P. 2d 639, to the contrary.”
I cannot agree with the statement, but, on the contrary, think that the Amerada case is decisive here on the point in question. The Amerada was engaged in a business covered by the Act. Here B. Johnson Garage operates a workshop and in that respect is covered by the Act. The independent contractor in the Amerada case was painting houses owned by the Amerada sit*571uated on its premises and used by its employees as housing quarters and his business was covered by the Act. Here, the Nash Neon Sign Company, a so-called independent contractor, was engaged in a business covered by the Act, to wit: the manufacture, repair and installation of neon signs. In the Amerada case we said:
“Amerada makes several contentions, but we consider one decisive. That is, that it was not its duty to require of the independent contractor compliance with the Workmen’s Compensation Act for the reason that the work performed was not of such a nature as to constitute it' a part of the business, trade, or occupation in which Amerada was engaged, or any process therein. This contention is well taken, and must be sustained. *
“It is conceded by all parties that the business in which Amerada was and is engaged is the drilling of oil and gas wells, and the production of oil and gas therefrom. The houses which it maintains in its camp at its division headquarters in Seminole county, and which houses it rents to its employees working in that vicinity, are not in any sense connected with or incident to the business of drilling wells or producing oil and gas therefrom. The houses are maintained by it simply for the convenience of its employees working in that vicinity, apparently for the purpose of providing such employees with inexpensive living quarters in the vicinity of the district office, or other activities in which they are employed by Amerada.
“ ‘Where' an employee is engaged in manual or mechanical labor not necessarily connected with, incident to, nor an integral part of a business or industry enumerated in and defined as hazardous by the Workmen’s Compensation Law, St. 1931, secs, 13349, 13350, 85 Okla. St. Ann. secs. 2 and 3, such employee is neither protected nor bound by the provisions of said act.’
“In the instant case it clearly appears that Amerada was not engaged in the painting of houses for pecuniary gain, and that the renting of such houses to its employees was disassociated from its business of drilling wells and producing oil. In such case, had claimant been employed by Amerada, it would not have been liable to him for such injury. ...
“In Standard Savings & Loan Ass’n v. Whitney, 184 Okla. 190, 86 P. 2d 298, and in Hass v. Ferguson, 184 Okla. 279, 86 P. 2d 986, we held that an employer employing an independent contractor in a hazardous undertaking not carried on by the employer for pecuniary gain, and which was not a part of or process in a hazardous business in which the principal employer was engaged, was not obligated or bound by the provisions of section 11, supra, to require compliance with the compensation laws by such independent contractor, and was not liable for injuries sustained by an employee of such independent contractor . . .
“ . . . there is no evidence that Amerada was engaged in the construction of houses or rental properties for pecuniary gain, but the evidence overwhelmingly establishes that plaintiff was simply engaged in the painting of a house owned by it. Under the authorities above cited, the commission was without jurisdiction to make an award against it for claimant’s injury.”
The B. Johnson Garage was not engaged in the erection of signs for profit and I am unable to understand how the construction or erection of signs by an independent contractor as an advertising agency to procure business for the garage can be said to be an integral part of or necessarily incident to the operation of the hazardous functions of a workshop in the garage.